Matter of Bahna v Outman (2017 NY Slip Op 08368)





Matter of Bahna v Outman


2017 NY Slip Op 08368


Decided on November 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2016-04426
 (Docket No. V-33240-13)

[*1]In the Matter of Carol Lee Bahna, appellant,
vAlexander S. Outman, et al., respondents.


Ingrid Gherman, New York, NY, for appellant.
Philip L. Kamaras, Brooklyn, NY (Stuart Tanenbaum of counsel), for respondent Alexander S. Outman.
Mark Brandys, New York, NY, for respondent Tara S. Outman-James.
Virginia Geiss, Brooklyn, NY, attorney for the child.

DECISION & ORDER
Appeal by the maternal grandmother from an order of the Family Court, Kings County (Adam Silvera, J.), dated March 23, 2016. The order, upon the granting of the father's motion to dismiss the petition for grandparent visitation for lack of standing, made after the conclusion of the maternal grandmother's direct examination at a hearing on the issue of standing, dismissed the petition.
ORDERED that the order is affirmed, with costs to the father payable by the petitioner.
The petitioner, who is the maternal grandmother of the subject child, commenced this proceeding seeking visitation with the child. After the conclusion of the petitioner's direct examination at a hearing on the issue of standing, the child's father, who has sole custody of the child, moved to dismiss the petition for lack of standing. The Family Court granted the father's motion and, thereupon, in the order appealed from, dismissed the petition.
Contrary to the petitioner's contention, the Family Court properly determined that she lacked standing to seek visitation with the child, as she failed to demonstrate at the hearing that the father frustrated her visitation with the child, or otherwise demonstrate that conditions exist which equity would see fit to intervene (see Domestic Relations Law § 72[1]; Matter of Emanuel S. v Joseph E., 78 NY2d 178, 182-183; Matter of Troiano v Marotta, 127 AD3d 877, 878-879; Matter of Bender v Cendali, 107 AD3d 981, 982-983). Moreover, under the unique circumstances of this case, the Family Court properly granted the father's motion to dismiss after the conclusion of the petitioner's testimony (see CPLR 4401; cf. Matter of Jeffrey JJ. v Stephanie KK., 88 AD3d 1083, 1084).
The petitioner's remaining contention is without merit.
MASTRO, J.P., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court